11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Claudia Leyva                                * From the County Court at Law No. 2
d/b/a Sunbelt Commercial Cleaning,            of Midland County,
                                              Trial Court No. CC19195.

Vs. No. 11-18-00332-CV                       * September 19, 2019

Dillard’s Inc.,                              * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of prosecution. Therefore, in accordance with this court’s
opinion, the appeal is dismissed. The costs incurred by reason of this appeal are taxed
against Claudia Leyva d/b/a Sunbelt Commercial Cleaning.